 



2005 STOCK COMPENSATION PROGRAM
UNDER THE
EMMIS COMMUNICATIONS CORPORATION
2004 EQUITY COMPENSATION PLAN

     
Section 1.
  Introduction and Purpose. To address business conditions, to further align our
employees’ interests with those of our shareholders and to award stock bonuses
to employees, Emmis Communications Corporation is instituting this 2005 Stock
Compensation Program (the “Program”) under the Emmis Communications Corporation
2004 Equity Compensation Plan (the “Plan”).
 
   
Section 2.
  Award. Pursuant to the authority under the Plan, the Compensation Committee
hereby authorizes and awards, effective on the first day of the Award Year,
Payroll Stock and Restricted Stock to Participants in accordance with the terms
set forth below (sometimes referred to as the “Award” or “Awards”).
 
   
Section 3.
  Definitions.
 
   

  “Award Year” means January 1, 2005 through December 31, 2005, and each
calendar year thereafter.
 
   

  “Base Restricted Stock Amount” means the dollar amount of the Participant’s
Restricted Stock Participation Percentage equal to or below the Excess
Threshold.
 
   

  “Board of Directors” means the Board of Directors of Emmis Communications
Corporation.
 
   

  “Broker” means NatCity Investments, Inc., or such other organization
designated by the Compensation Committee.
 
   

  “Company” means Emmis Communications Corporation.
 
   

  “Compensation Committee” means the Compensation Committee of the Board of
Directors, or its designee.
 
   

  “Eligible Employee” means (i) each Emmis employee whose estimated Program
Compensation is expected by the Company to equal or exceed $180,000 other than
(A) employees who are subject to an agreement that prohibits the Company from
unilaterally changing the terms of their compensation and employees whose
participation in the Program would violate federal, state or local law and (B)
employees who do not incur a 10% pay cut, and (ii) to the extent the employee
agrees to reduce the cash portion of the employee’s Program Compensation by the
value of any Restricted Stock the employee elects to receive under this Program,
(A) each employee who is subject to an agreement that prohibits the Company

 



--------------------------------------------------------------------------------



 



     

  from unilaterally changing the terms of the employee’s compensation and
(B) each employee who is subject to a collective bargaining agreement that
permits participation in this Program.
 
   

  “Emmis” means Emmis Communications Corporation and its Subsidiaries, as
defined by the Plan, that are generally included in its United States’ payroll
system.
 
   

  “Emmis Stock”, “Share” or “Stock” means the Class A Common Stock of Emmis
Communications Corporation, except in the case of grants to Jeffrey H. Smulyan,
“Emmis Stock” means the Class B Common Stock of Emmis Communications
Corporation.
 
   

  “Enrollment Period” means (A) for Restricted Stock Awards, the period ending
December 1, 2004 or such later date before the beginning of the Award Year as
shall be determined by the Company’s officers and (B) for Payroll Stock Awards,
any date before the end of the Award Year.
 
   

  “Estimated Sale Proceeds” means the estimated sales proceeds of Payroll Stock
determined by Emmis using the VWAP on the date of issuance.
 
   

  “Excess Restricted Stock Amount” means the dollar amount of the Participant’s
Restricted Stock Participation Percentage in excess of the Excess Threshold.
 
   

  “Excess Threshold” means 5% of a Participant’s Program Compensation for such
Award Year.
 
   

  “Initial Value” means the lower of (i) the VWAP on November 1, 2004 and
(ii) the VWAP on the first trading day immediately preceding the beginning of
the Award Year or (iii) the average VWAP during the first 45 days of that Award
Year.
 
   

  “Participant” means an Eligible Employee that receives an Award under this
Program.
 
   

  “Pay Period Compensation” means a Participant’s Program Compensation
attributable to a particular pay period.
 
   

  “Payroll Stock” or “Payroll Share” means the award of Emmis Stock issued
pursuant to Section 5.
 
   

  “Payroll Stock Percentage” means (i) for an Eligible Employee specified in
item (i) of the definition of Eligible Employee, 10% of Participant’s Program
Compensation plus any additional amount of Program Compensation the Participant
has elected to receive as Payroll Stock, less the amount of any Program
Compensation that the Participant has elected to receive as Restricted

2



--------------------------------------------------------------------------------



 



     

  Stock, and (ii) for an Eligible Employee specified in item (ii) of the
definition of Eligible Employee, the amount of Program Compensation the
Participant elects to receive as Payroll Stock.
 
   

  “Plan” means the 2004 Equity Compensation Plan sponsored by the Company.
 
   

  “Program” means this 2005 Stock Compensation Program.
 
   

  “Program Compensation” means for each Participant the amount determined by
Emmis based on the Participant’s cash compensation, the value of Payroll Stock
and Restricted Stock awarded under this Program during the Award Year or payroll
period by a Participant, and any amount deferred under a deferred compensation
plan or cafeteria plan. Program Compensation shall exclude auto allowances and
bonuses or other amounts that Emmis excludes from regular bi-weekly payroll.
 
   

  “Restricted Stock” means the award of Stock issued under Section 7.
 
   

  “Restricted Stock Participation Percentage” means the Program Compensation
amount that a Participant elects to forego for the Award Year under Section 7.
If the Enrollment Period for Restricted Stock Awards in the Award Year ends in
the middle of a pay period, the Restricted Stock Participation Percentage for
such pay period shall only apply to the Program Compensation for such pay period
attributable to the period after the expiration of the Enrollment Period, but
shall be appropriately increased so that the dollar amount that the Restricted
Stock Participation Percentage yields, when multiplied by such Program
Compensation, the dollar amount that the unadjusted Restricted Stock
Participation Percentage would have yielded when multiplied by the Program
Compensation for the full payroll period.
 
   

  “Salaried Participants” means Payroll Stock Participants whose bi-weekly
Program Compensation typically remains the same from pay period to pay period.
 
   

  “Securities Trading Policy” means the policy established by the Board of
Directors of the Company from time to time that specifies, among other things,
the times when an Emmis employee may buy or sell Emmis Stock.
 
   

  “VWAP” means the Volume Weighted Average Price per share of Emmis Stock as of
the end of a trading day as calculated by Bloomberg, L.P. or such other
organization designated by the Company; provided, however, that if there are no
shares of Emmis Stock traded on the NASDAQ/NMS on such date, the VWAP shall mean
the volume weighted average price per share of Emmis Stock as of the end of the
previous trading day on which shares of Emmis Stock were traded on the
NASDAQ/NMS.

3



--------------------------------------------------------------------------------



 



     
Section 4.
  Participation and Enrollment.



  (a)   Participation. Each Eligible Employee that participates in this Program
may elect to receive Emmis Stock in the form of Payroll Stock or Restricted
Stock; provided, however, that approval of the Participant’s Division President
(or the Company’s CFO in the case of Corporate Participants) is required before
a Participant who is employed by Emmis prior to December 1, 2004 is permitted to
receive Payroll Stock. Notwithstanding the foregoing, officers of the Company
who have been designated “Section 16 Officers” by the Board of Directors may
only elect to receive Restricted Stock.     (b)   Enrollment. If an Eligible
Employee completes the enrollment process within the Enrollment Period, that
employee shall become a Participant in the Program on the later of the first day
of the Award Year or the first payroll period following timely completion of the
enrollment process. An Eligible Employee shall only become a Participant upon
the completion of any forms or actions required by the Compensation Committee,
including, but not limited to:



  (i)   Enrollment Form (required for participation in the Program);     (ii)  
Broker Account Forms (required for participation in the Program);     (iii)  
W-9 Form (required for participation in the Program);     (iv)   Restricted
Stock Agreement (required for Restricted Stock Awards).

All forms required for participation in the Program, together with this Program,
shall constitute an “Award Agreement” under the Plan.



  (c)   Designated Broker. Notwithstanding anything to the contrary contained in
the Program, a Participant must use the Broker designated by the Company to
receive Payroll Stock under this Program.     (d)   Maximum Participation
Amount. At no point may the cash compensation portion of a Participant’s Pay
Period Compensation be less than the minimum wage established by any
governmental entity from time to time. In addition, the Company may establish
other maximum participation amounts from time to time and will generally require
that the cash compensation of each Participant’s Pay Period Compensation not be
less than the amount necessary to fund all tax, garnishment or other required
withholdings, 401(k), Section 125, health insurance and other employee benefit
plan contributions elected by or required of the Participant, and any other
items withheld by the Company from a participant’s paycheck.

     
Section 5.
  Payroll Stock.



  (a)   Payroll Stock Award. Each Participant shall be awarded at the beginning
of each pay period a number of Payroll Shares equal to:

4



--------------------------------------------------------------------------------



 



          (A x B) / C, where
A equals Pay Period Compensation,
B equals Payroll Stock Percentage; and
C equals the VWAP on the day the Participant’s Payroll Stock is issued.



      Pursuant to the authority under the Plan, (i) the purchase price for
Payroll Stock under this Program shall be zero ($0), (ii) while Awards of
Payroll Stock are made at the beginning of each pay period, they will vest
ratably over the pay period and all Payroll Stock will be subject to forfeiture
until vested, (iii) after vesting, the Payroll Stock shall be issued without
restriction as to resale, and (iv) no Participant may use Payroll Stock for
“Share Withholding” under Section 17 of the Plan.     (b)   Issuance of Shares.



  (i)   Payroll Stock shall be issued to Participants on one or more days
selected by officers of the Company during the week paychecks are issued.    
(ii)   Emmis may change the issuance date for any person or groups of persons
without prior notice at any time for any reason. Additionally, if the Program
Compensation for a Salaried Participant changes in any pay period, Emmis
reserves the right to issue Payroll Stock for that pay period based upon the
Participant’s typical Program Compensation and to issue more or less Payroll
Stock, as appropriate, during one or more following pay periods.



  (c)   Receipt of Shares. Each Participant will have any Payroll Stock issued
to the Participant for each pay period deposited into an individual brokerage
account with the Broker. Emmis will withhold from any cash portion of the
Participant’s paycheck for such pay period any taxes attributable to such
Payroll Stock and required to be withheld by Emmis. So long as a Participant is
not in possession of material non-public information and the Securities Trading
Policy does not prohibit the Participant from buying or selling Emmis Stock, the
Participant may sell the Payroll Shares at any time.     (c)   Example. Assume a
Participant has Program Compensation of $30,000 and has a Payroll Stock
Percentage of 10%, the Participant’s annualized cash compensation would be
$27,000 and the Participant would also receive $3,000 in Payroll Stock over the
course of the Award Year.

     
Section 6.
  Intentionally Omitted.
 
   
Section 7.
  Restricted Stock.

5



--------------------------------------------------------------------------------



 



  (a)   Restricted Stock Agreement. During the Enrollment Period, a Participant
may elect to enter into a Restricted Stock Agreement providing for the issuance
of Restricted Stock to the Participant after the Award Year. Subject to the
terms of the Restricted Stock Agreement, the number of shares of Restricted
Stock to be issued to the Participant will equal the sum of Shares determined
under Subsection 7(b) and, if applicable, Subsection 7(c). Such Restricted Stock
will be issued in one or more lots or in another manner designed by the Company
to minimize an adverse impact of such issuance on the trading price of the
stock, as soon as administratively practicable after the end of the Award Year.
So long as a Participant is not in possession of material non-public information
and the Securities Trading Policy does not prohibit the Participant from buying
or selling Emmis Stock, the Participant may sell the Restricted Stock upon
receiving a certificate for the stock or having the stock deposited in
Participant’s account with the Broker after the end of the Award Year. Pursuant
to the authority under the Plan, the purchase price for Restricted Stock under
this Program shall be zero ($0) and the Restricted Stock shall be issued without
restriction as to resale.



  (b)   Base. The number of Shares of Restricted Stock awarded under this
Subsection shall equal the Base Restricted Stock Amount divided by 90% of the
Initial Value. The actual number of Shares will be rounded up to the nearest
full share.



  (c)   Excess. The number of Shares of Restricted Stock awarded under this
Subsection shall equal the Excess Restricted Stock Amount divided by 80% of the
Initial Value. The actual number of Shares will be rounded up to the nearest
full share.



  (d)   Example. Assume a Participant has Program Compensation of $30,000 and
has elected a Restricted Stock Participation Percentage of 10% (i.e., $3,000).
The Participant’s Base Restricted Stock Amount would be $1,500 (5% of $30,000)
and the Excess Restricted Stock Amount would be $1,500 (all amounts over 5% of
$30,000) for a total of $3,000. Now assume the Initial Value is $20. The
Participant would receive the following Shares after the end of the Award Year:

     
Base
  $1,500/(90% X $20) = 83.33 Shares
Excess
  $1,500/(80% X $20) = 93.75 Shares



      Because the Base Shares are rounded to 84 and 94 Shares, the Participant
would receive a total of 188 Shares after the end of the Award Year.     (e)  
Forfeiture.





6



--------------------------------------------------------------------------------



 



  (i)   A Participant shall forfeit any and all rights under this Section 7 and
the Company shall not issue any Restricted Stock hereunder if the Participant
voluntarily terminates employment with Emmis or is terminated by Emmis for Cause
(as defined below) prior to the last day of the Award Year. In all other
terminations of employment, the number of Shares of Restricted Stock that Emmis
will issue to the Participant will be prorated for the portion of the Award Year
that Emmis employed the Participant. If a Participant ceases to be employed by
Emmis for any reason other than voluntary termination or Cause, Emmis will
deliver to the Participant or, in the event of death, the Participant’s estate,
a certificate for the prorated Shares of Emmis Stock promptly after the
Participant or estate pays Emmis any applicable taxes and other withholdings as
required by law.     (ii)   Solely for purposes of grants of Restricted Stock
under this Program, “Cause” means the conviction of the Participant of (or the
admission by the Participant of the commission of ) any felony or other crime
involving dishonesty, fraud or moral turpitude, or the Participant’s habitual
neglect of duties; provided that in either event, the action involved must have
had a detrimental effect on Emmis.     (iii)   During the Enrollment Period, a
Participant who has elected to receive Restricted Stock may further elect the
“Tax Vesting Option” as set forth in this paragraph. If a Participant elects the
Tax Vesting Option, such Participant shall be issued, within 60 business days
from the commencement of the Award Year, Restricted Stock in accordance with
Subsection 7(b) and 7(c) above based upon the Participant’s estimated Program
Compensation for the Award Year, subject to the following:

     A. On the first day of each pay period for which a paycheck is issued
during the Award Year, a portion of the Participant’s Restricted Stock shall
vest and not be subject to the forfeiture provisions set forth in 7(e)(i). The
amount of Restricted Stock that vests each pay period shall equal the
Participant’s Pay Period Compensation divided by the Initial Value. If a
Participant’s actual Program Compensation for the Award Year exceeds the
estimated Program Compensation, Emmis will issue additional Restricted Stock to
the Participant in accordance with Subsection 7(b) and 7(c) within 30 days after
the end of the Award Year. If a Participant’s actual Program Compensation for
the Award Year is less than the estimated Program Compensation, the Participant
will forfeit any Restricted Stock not previously vested under this Subsection.

7



--------------------------------------------------------------------------------



 



     B. The Company shall hold all Restricted Stock issued to the Participant
during the Award Year and the Participant may not offer any vested Restricted
Stock for sale until after the end of the Award Year or termination of
employment.

     C. The Participant must execute a stock power authorizing the Company to
transfer all unvested Restricted Shares to the Company upon termination of
employment.

     D. Notwithstanding the foregoing, in the event the Participant is
terminated for Cause, all Restricted Shares shall be forfeited.

     E. For purposes of determining the amount of Restricted Stock in which a
Participant is vested upon a termination of employment (other than for Cause)
within the first 44 business days of an Award Year, the Company shall use only
the VWAP on the applicable date under clause (i) of the definition of Initial
Value.

     F. Each pay period Emmis will include the portion of the Participant’s
Restricted Stock that vested as non-cash compensation and will withhold taxes on
that amount from the cash portion of the Participant’s paycheck. To the extent
that these withholdings are less than required by law, Emmis may from time to
time withhold additional amounts to meet its legal obligations.

     G. Emmis will deliver to the Participant or, in the event of death, the
Participant’s estate, a certificate for the vested Restricted Stock promptly
after the Participant or estate pays Emmis any additional applicable taxes and
other withholdings as required by law.

     
Section 8.
  Incorporation of Equity Compensation Plan by Reference. The adoption of this
Program is not an amendment to the Plan. Instead, it represents the exercise of
discretionary authority of the Compensation Committee to make “Awards” of
“Restricted Stock” under the Plan by setting forth in advance the terms and
conditions under which certain “Awards” will be made under the Plan. All of the
terms and conditions of the Plan are incorporated by reference in this Program
and each Award hereunder
 
   
Section 9.
  Miscellaneous.



  (a)   Administration. The Compensation Committee and its designee have the
express authority under this Program to:



  (i)   carry out the general administration of the Program;     (ii)   cause to
be prepared all forms necessary or appropriate for the administration of the
Program;     (iii)   keep appropriate books and records;     (iv)   determine
amounts to be disbursed to Participants and others under the provisions of the
Program;

8



--------------------------------------------------------------------------------



 



  (v)   determine, consistent with the provisions of this instrument and the
Plan, all questions of eligibility, rights, and status of Participants and
others under this Program; and     (vi)   interpret, with discretionary
authority, the provisions of this Program and to resolve, with discretionary
authority, all disputed questions of Program interpretation and benefit
eligibility, consistent with the terms of the applicable Plan;



  (b)   Relationship. Notwithstanding any other provision of this Program, this
Program and action taken pursuant to it shall not be deemed or construed to
establish a trust or fiduciary relationship of any kind between or among Emmis,
the Participant, or any other persons.     (c)   Tax Withholding. The Company
may withhold from any payment due hereunder any taxes required to be withheld
under applicable federal, state, or local tax laws or regulations.     (d)   Tax
Liability. The Company does not expressly or impliedly guarantee any federal,
state or local tax consequences of participation in the Program.     (e)  
Amendment. The Compensation Committee reserves the right to amend the Program at
any time as it deems appropriate in its sole discretion. No amendment shall
reduce any benefits accrued under the Program prior to the date the amendment
was duly authorized.     (f)   Termination. The Compensation Committee reserves
the right to terminate the Program at any time as it deems appropriate in its
sole discretion.

9